DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-46 and 54-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the storage location" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the work location" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the continuous track" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claim 46 will be interpreted as depending from claim 45.
Claim 54 recites the limitation "the offshore drill floor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 52 and 55-62 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43-44, 47-48, 51, 53-55, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little (US 2016/0201408).
With respect to claim 43: Little discloses a robotic apparatus for performing drill floor operations (Fig. 1a), comprising: 
- a support arrangement (41, 42, 50, vehicle in ¶ [0045], vehicle that tows 50 in ¶ [0047]) having an onboard electric power supply including a battery (44, ¶ [0043-44, 0047, 0052]; the truck has a battery and electric power); 
- at least one manipulator arm (22; ¶ [0008, 0028]) configured for coupling to the support arrangement (Fig. 1a), the least one manipulator arm is configured to carry an end effector (24; ¶ [0006-08, 0038]) configured to manipulate tubing, tools or equipment in order to perform a predetermined drill floor operation (¶ [0006-08, 0039]); 
- wherein the support arrangement is configured to move across the offshore drill floor (¶ [0006-08, 0047, 0052]), the movement is powered by the onboard power supply (¶ [0047, 0052]).
	With respect to claim 44: Little further discloses the onboard power supply provides power for moving on the drill floor (¶ [0047, 0052]).
With respect to claim 47: Little further discloses the onboard power supply provides power for the apparatus to move between a storage position and a deployed position (¶ [0042-43, 0049]).
With respect to claim 48: Little further discloses the apparatus may be configured to move between the storage position and the deployed position via one or more intermediate locations disposed on the drill floor (¶ [0042-43, 0049]; arm moves between different positions on the drill floor).
With respect to claim 51: Little further discloses an onboard hydraulic power system (¶0037, 0042]) receiving from external hydraulic lines hydraulic power required by the least one manipulator arm for performing a predetermined work task (¶ [0042, 0025]; line from hydraulic power unit external to arm).
With respect to claim 53: Little further discloses the battery is a rechargeable battery (44, ¶ [0043-44, 0047, 0052]; the truck has a battery and electric power).
With respect to claim 54: Little discloses a robotic apparatus for performing drill floor operations, comprising: 
- a support arrangement (41, 42, 50, vehicle in ¶ [0045], vehicle that tows 50 in ¶ [0047]) configured to move the apparatus across the offshore drill floor (¶ [0045, 0047, 0052]); 
- at least one manipulator arm (22; ¶ [0008, 0028]) configured for coupling to the support arrangement (Fig. 1a), the least one manipulator arm is configured to carry an end effector (24; ¶ [0006-08, 0038]) configured to manipulate tubing, tools or equipment in order to perform a predetermined drill floor operation(¶ [0006-08, 0039]); 
- a visual sensor (¶ 0081]) arrangement formed as a camera system (¶ [0081]) operatively associated with a machine vision system (¶ [0081]); 
- wherein the machine vision system being operatively associated with a machine learning system configured to control apparatus motions to perform given tasks (¶ 0080-81, 0096]).
With respect to claim 55: Little further discloses:
- a control system (Fig. 6) configured for using compliant motion control (¶ [0080-82]); 
- wherein the control system is configured to apply supervised learning through which the apparatus is guided through a number of predefined sequences and thereby learn to perform new tasks and operations (¶ [0080-82]).
With respect to claim 60: Little further discloses the control system receives input from a sensor arrangement and is configured to perform inspection of tools (¶ [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56-57 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Little as applied to claims 54 and 55 above, and further in view of Botnan (US 2021/0002995).
With respect to claim 56: Little further discloses a visual sensor arrangement (¶ [0080-81]). Little does not disclose the visual sensor arrangement is operatively associated with a personnel detection and protection system for detecting the presence of human operators, wherein personnel detection and protection system is configured to issue a detection signal to be sent to a controller, wherein controller is adapted to issue a stop command or movement command to move away from the detected personnel.
Botnan teaches a sensor arrangement is operatively associated with a personnel detection and protection system for detecting the presence of human operators, wherein personnel detection and protection system is configured to issue a detection signal to be sent to a controller, wherein controller is adapted to issue a stop command or movement command to move away from the detected personnel (¶ [0098, 0222]. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the personnel detection and protection system of Botnan with the invention of Little since doing so would protect the personnel from injuries (Botnan ¶ [0098, 0222]).
With respect to claim 57: Little discloses the visual sensor arrangement includes proximity sensors, movement sensors, or thermals sensors (¶ [0081]). Little does not disclose the sensors are for detecting personnel. Botnan teaches the visual sensor arrangement includes sensors for detecting personnel (¶ [0222]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the personnel sensors of Botnan with the invention of Little since doing so would protect the personnel from injuries (Botnan ¶ [0098, 0222]).
With respect to claim 61: Little further discloses the control system receives input from a sensor arrangement (¶ [0081]). Little does not disclose the control system is configured to perform identification operation, including - reading of ID codes, or - recognition of objects. Botnan teaches a sensor arrangement is operatively associated with a personnel detection and protection system for detecting the presence of human operators near a recognized object (¶ [0098, 0222]. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the personnel detection and protection system of Botnan with the invention of Little since doing so would protect the personnel from injuries (Botnan ¶ [0098, 0222]).
With respect to claim 62: Botnan from the combination of Little and Botnan further teaches the control system is configured for personnel detection (¶ [0098, 0222]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 54 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,293,236. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed be the claims of the issued patent.

Allowable Subject Matter
Claims 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 45-46, 52, and 58-59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672